Citation Nr: 0217169	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  00-00 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Evaluation of service-connected residuals of a right 
tibial stress fracture.

3.  Evaluation of service-connected residuals of a left 
tibial stress fracture.

(The issue of entitlement to service connection for a 
bilateral knee disability will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active military duty from February 
1995 to February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In September 1998, the RO granted 
claims for service connection for right and left tibial 
stress fractures, and in each case the RO assigned a 
noncompensable rating.  The RO also denied service 
connection for bilateral knee strain.  In July 1999, the RO 
denied service connection for a major depressive disorder, 
and denied claims for higher evaluations for the service-
connected right and left tibial stress fractures.  In May 
2001, the Board remanded the claims for additional 
development.  

The Board has determined that the claim for a major 
depressive disorder is more accurately characterized as 
stated on the cover page of this decision.  

In a letter, received in June 2000, the veteran requested a 
hearing before a Traveling Member of the Board.  In November 
2000, the RO sent the veteran notice that a hearing was 
scheduled on January 8, 2001.  Subsequently, the veteran 
failed to appear for her scheduled hearing, and the claims 
folder does not indicate that the veteran filed a motion for 
a new hearing.  Accordingly, the Board will proceed without 
further delay.

With regard to the claim for service connection for a 
bilateral knee disorder, the Board is undertaking additional 
development pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran does not have an acquired psychiatric 
disorder that was caused or aggravated by her service. 

2.  The veteran's service-connected residuals of right and 
left tibial stress fractures are manifested by complaints of 
pain without tibial malunion or loss of function of the 
knees or ankles.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 

2.  The criteria for a compensable evaluation for service-
connected residuals of right tibial stress fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2002).

3.  The criteria for a compensable evaluation for service-
connected residuals of left tibial stress fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the RO's July 1999 decision, and the 
statement of the case (SOC), that the evidence did not show 
that the criteria had been met for service connection for 
depression, or for compensable ratings for either her right 
or left tibial stress fractures.  She was further notified 
of the relevant criteria in the February 2002 supplemental 
statement of the case (SSOC).  Therefore, the rating 
decision, the SOC and the SSOC informed the appellant of the 
relevant criteria.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC and SSOC sent to the appellant informed her of 
the information and evidence needed to substantiate these 
claims and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, the RO has 
obtained VA treatment records, as well as service medical 
records from the National Personnel Records Center.  It does 
not appear that there are any identified treatment records 
which have not been obtained.  The appellant has been 
afforded VA examinations for the claimed disabilities, the 
reports of which include an etiological opinion on the claim 
for service connection for an acquired psychiatric disorder.  
In a letter, dated in June 2001, and in the February 2002 
SSOC, the RO notified the veteran of the provisions of the 
VCAA.  The SSOC informed her that VA would make reasonable 
efforts to help her obtain relevant records necessary to 
substantiate her claim, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, to include records from State or local 
governments, private medical care providers, current of 
former employers, and other non-Federal government sources.  
The June 2001 letter told her that she was ultimately 
responsible for providing information and evidence to 
support her claim.  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant 
of her duties to obtain evidence.  See Quartuccio v. 
Principii, No. 01- 997 (U. S. Vet. App. June 19, 2002).  The 
Board further notes that the veteran has not asserted that 
any relevant evidence has not been associated with the 
claims file, or that any additional development is required.  
The appellant's representative has conceded that the Board's 
May 2001 Remand had been complied with.  See statement of 
accredited representative in appeals case, received in 
October 2002.  The Board therefore finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating these claims.  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  


II.  Service Connection

The veteran asserts that service connection is warranted for 
an acquired psychiatric disorder.  A review of the 
transcript from her hearing, held in April 2000, and her 
written statements, shows that she argues that she developed 
depression due to being mistreated by the Army, to include: 
being refused an early discharge, being made to perform 
distasteful tasks such as cleaning instead of being allowed 
to perform more traditional duties as a mechanic, having to 
go to formations and take shots, being made to work by 
herself (because she was female), and being separated from 
her family during service.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The veteran's service medical records show that on the 
evening of October 18, 1997, she was treated for a possible 
overdose after she called emergency medical services with 
symptoms that included sleepiness and slurred speech.  She 
reported that she had had a cough and a runny nose, and that 
she had been taking NyQuil and Pseudofed since that morning.  
She denied an intent to harm herself.  She was released the 
following day.   A follow-up treatment report, dated October 
20, 1997, contains an assessment of "accidental overdose of 
OTC (over the counter) meds. causing sleep/tired feelings."  
A follow-up treatment report, dated October 21, 1997, notes 
that the veteran denied a wish to harm herself, and stated 
that she was just trying to get rid of her cold.  The 
remainder of the service medical records are silent as to 
complaints, treatment or a diagnosis involving psychiatric 
symptoms.  A separation examination report is not of record.  

The post-service medical evidence consists of VA outpatient 
treatment, hospital and examination reports, dated between 
1998 and 2001.  The outpatient treatment reports show 
treatment beginning in April 1998 for complaints that 
included weight loss, anger, depression and sleep 
disturbance.  The impressions were major depression.  

A VA mental disorders examination report, dated in February 
1999, notes:

She reports she was hospitalized once 
when she was in the Army for an overdose 
of cold medication.  She states that she 
had a very bad cold and she was 
desperately trying to relieve the 
symptoms and so she took too much cold 
medication. She called the emergency 
room herself and was kept overnight.  
This was not a suicide attempt. 

The examiner further noted, "Regarding the etiology of her 
depressive symptoms, she states that they are based on the 
disruption of her military career."  The report contains an 
Axis I diagnosis of major depressive disorder.  

A VA mental disorders examination report, dated in November 
2001, shows that the examiner noted that the veteran had a 
(preservice) history of sexual and physical trauma, that she 
was "hard-put to explain why she was depressed today," and 
that she was "having some financial stressors which may also 
be contributing to her depressed mood."  The Axis I 
diagnoses were major depressive disorder and alcohol abuse 
in partial remission by patient report.  The examiner 
stated:

In her narrative report, which she 
filled out in preparation for this 
evaluation, she did state that her 
depression contributed to her quitting 
college and failing her last three 
classes.  She also cited that her 
physical and sexual activity has been 
limited because of the pain she 
experiences in her leg, and has been 
exacerbated with pain from her neck and 
back injury, secondary to a motor 
vehicle accident.  Thus, it appears that 
there are a great many physical and 
psychosocial stressors that are 
contributing to her depression.  The 
only one which can be related back to 
her military career etiologically is her 
experience of pain secondary to her leg 
injury, but in my opinion, that would 
only account for a small percentage of 
her depression at this time.  

The Board finds that the veteran does not have an acquired 
psychiatric disorder that is related to her service.  While 
it is clear that the veteran was treated for depression very 
shortly after separation from service, without more, this is 
insufficient to warrant a grant of service connection.  In 
this case, the evidence includes the veteran's service 
medical records, which do not show complaints, treatment or 
a diagnosis involving psychiatric symptoms.  In this regard, 
the service medical records, as well as the post-service 
medical evidence, clearly shows that the veteran's overdose 
of cold medicine in October 1997 was accidental, and not an 
attempt to harm herself.  Furthermore, the November 2001 VA 
mental disorders examination report shows that the veteran 
has a number of postservice-related stressors, and the Board 
finds that when the examiner's opinion is read in context, 
there is insufficient evidence of a nexus to warrant a grant 
of service connection. Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

The Board has considered the veteran's oral and written 
testimony submitted in support of her argument that she has 
an acquired psychiatric disorder that should be service 
connected.  Her statements are not competent evidence of a 
nexus between the claimed condition and her service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
must be denied.  


III.  Evaluations
  
In September 1998, the RO granted service connection for 
residuals of right and left tibial stress fractures.  In 
each case, the RO evaluated the veteran's service-connected 
residuals of right and left tibial stress fractures as 
(separately) noncompensable under 38 C.F.R. § 4.71a, DC 
5024.  The RO assigned effective dates for service 
connection, and the noncompensable ratings, of February 10, 
1998.  The veteran appealed the issues of entitlement to 
higher evaluations.  In July 1999, the RO affirmed the 
noncompensable ratings.  Given the foregoing facts, the 
issues are whether a compensable evaluation is warranted for 
residuals of either right or left tibial stress fractures, 
from February 10, 1998 to the present.   

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such cases, it is not the present levels of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The veteran's service medical records, dated between 1996 
and 1997, show that she received multiple profiles for 
ongoing complaints of knee and leg pain.  Her diagnoses 
included tendonitis, RPPS (retropatellar pain syndrome), 
bilateral knee and/or calf pain, shin splints, compartment 
syndrome, PFS (patellofemoral syndrome).  A July 1997 report 
noted bilateral X-rays of the tibias did not show any 
abnormalities.  The assessment was resolving tibial stress 
fracture.  Finally, after extensive evaluation and testing, 
to include a bone scan, she was determined to have bilateral 
tibial stress fractures.    

The post-service medical evidence consists of VA outpatient 
treatment, hospital and examination reports, dated between 
1998 and 2001.  The outpatient treatment reports show 
treatment for complaints of knee pain beginning in March 
1998.  X-rays of the knee and patellae were normal.  A June 
1998 report notes 5+ strength in the knees, and FROM (full 
range of motion).  A March 2001 report notes that there were 
no skeletal abnormalities, joint inflammatory changes or 
atrophy.  Motor strength was 5/5 in all extremities.  A May 
1998 bone scan revealed mild uptake in the lateral aspects 
of the proximal tibias bilaterally, consistent with shin 
splints.  Overall, the assessments included LLE (left lower 
extremity) edema, rule out DVT (deep vein thrombosis), rule 
out Baker's cyst, and hypermobility syndrome, and bilateral 
knee and ankle pain.  

A VA examination report, dated in February 1999, shows that 
the veteran complained of constant knee pain and an 
inability to stand for long periods of time.  She denied any 
actual flare ups.  On examination, there was no swelling 
deformity, loose motion or lateral instability.  The right 
and left knees both had flexion to 134 degrees and extension 
to 0 degrees.  The diagnoses were  bilateral knee strain, 
and residuals of bilateral shin splints.  The examiner 
stated that there was no arthritis.  

A VA examination report, dated in November 2001, shows that 
the veteran complained of constant knee pain in the tibial 
area, bilaterally, when she walks, or sometimes if she 
stands for too long.  She denied using a cane, crutches or a 
brace.  On examination, her gait was within normal limits.  
There was no tenderness or deformity, bilaterally.  The 
right and left knees both had flexion to 140 degrees and 
extension to 0 degrees.  Muscle tone and power in the lower 
extremities was within normal limits and equal bilaterally.  
The assessments noted bilateral tibial stress fractures as 
documented by bone scan, bilateral knee strain.  The 
examiner stated the following: the veteran's bilateral 
tibial stress fractures were moderate in intensity, and were 
not like actual bone fractures, specifically, they were 
"less intense" and "were otherwise known as shin splints"; 
X-rays of the tibias were normal; there was no malunion or 
nonunion of either tibia, loose motion, or any significant 
effect on employability.   

The veteran's bilateral tibial stress fractures are 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5024.  Diseases specified in diagnostic codes 5013 
through 5024 will be rated on limitation of motion of 
affected parts, as degenerative arthritis.  38 C.F.R. 
§ 4.71a.  Under DC 5003, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.  At this point, it is clear that DC's 5024 and 5003 
are inappropriate as they do not apply to the disability in 
question.  Specifically, no joint involvement has been 
shown, as was made clear at the time of the last 
examination.  Specifically, the stress fractures were found 
not to have any effect on function of the knees or ankles.  
In the absence of joint impairment attributed to the service 
connected tibia fracture residuals, it would be 
inappropriate to rate the condition for impairment of the 
joints.  See 38 C.F.R. § 4.14.

The most appropriate criteria is found in DC 5262, wherein a 
10 percent rating is warranted for tibia and fibula 
impairment when there is malunion with slight knee or ankle 
disability.  38 C.F.R. § 4.71a, DC 5262 (2002).  In this 
case, the veteran's residuals of left and right tibial 
stress fractures are not shown to include a malunion of the 
tibia and fibula.  All x-rays have been normal.  Moreover, 
as previously noted neither knee or ankle impairment has 
been associated with the fracture residuals.  Accordingly, a 
compensable rating is not warranted for either of the 
veteran's disabilities under DC 5262.  38 C.F.R. § 4.31.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and 
that the impairment resulting from the veteran's residuals, 
left and right tibial stress fractures, warrants no higher 
than a 0 percent rating.


IV.  Conclusion

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant resolution of this matter on 
that basis.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

A compensable rating for service-connected residuals, tibial 
stress fractures, right leg, is denied.

A compensable rating for service-connected residuals, tibial 
stress fractures, left leg, is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

